Citation Nr: 0304690	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) which denied service 
connection for hiatal hernia.  The Board remanded this matter 
to the RO in September 1998 for additional development.  The 
RO complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDING OF FACT

The veteran's currently diagnosed hiatal hernia is not of 
service origin.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303. 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for hiatal hernia.  He contends that 
he initially became having problems with his stomach in 1945 
while aboard ship.  He further asserts that he had sickness 
and stomach pain all of time he was out to sea, and that he 
has suffered continuously since that time from stomach 
problems.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in September 1998 for additional 
development.  The RO conducted extensive searches for 
additional inservice and post service private and VA clinical 
records.  However, the veteran failed to respond to the 
requests.   While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

Background

Service medical records do not reflect complaints, treatment 
or diagnoses regarding any stomach disorder.  The report of 
the May 1946 examination conducted prior to separation from 
service indicates that the veteran's abdomen and pelvic was 
considered clinically normal.  The veteran was clinically 
diagnosed during a June 1955 period of hospitalization at a 
VA hospital in Memphis, Tennessee with psychophysiological 
gastrointestinal reaction manifested by functional 
indigestion.

VA outpatient records show that he received treatment for 
stomach-related problems including abdominal pain with melena 
in December 1985; peptic ulcer disease in February 1986; and 
polypectomy in June 1988.  A VA examination was conducted in 
September 1989.  The examiner reported that there was no 
evidence of a hernia.  Private clinical report dated in March 
1992 show that the veteran received treatment for gastritis.

A November 1992 VA examination report noted that GI series 
revealed a small hiatus hernia without reflux.  The diagnosis 
was hiatal hernia, asymptomatic and a history of bleeding 
peptic ulcer in 1986 with no current clinical or x-ray 
evidence of ulcer activity.

The veteran presented testimony at a personal hearing held at 
the RO in July 1997 and reported that he had stomach problems 
while aboard ship but it was not severe enough to say 
anything about it.  He stated that a medical corpsman 
indicated that it was seasickness.  Subsequent to service 
discharge he stated that he received private treatment but he 
is unable to obtain the medical records due to the death of 
the physician.  Further, he also indicated that he received 
private employment or insurance physical examination.  
However, as noted above, he has not submitted any medical 
evidence to show this treatment.  He reported that he self-
medicated with Tums and Mylanta. The veteran submitted lay 
statements from friends who indicated that the veteran had 
always had stomach problems since his discharge from military 
service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The lay statements and testimony are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this regard the service medical records reflect no 
complaint or finding relative to a gastrointestinal problem.  
The first post service clinical evidence of stomach 
complaints was the June 1955 VA hospitalization at which time 
a psycho physiological gastrointestinal reaction manifested 
by functional indigestion was diagnosed.   This is more than 
8 years after service.  A hiatal hernia was first diagnosed 
many years after the veteran's release from active duty.  
There is no medical evidence of record which relates the 
hiatal hernia to service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for hiatal hernia is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

